Per Curiam.
Judgment unanimously reversed upon the law, with costs, and complaint dismissed, with appropriate costs in the *865court below. Whether the complaint is considered as it was served or as amended, it sought recovery for an amount beyond the jurisdiction of the City Court. The motion made at the opening of the trial to dismiss for lack of jurisdiction should have been granted. (Bremer v. Fox, Appellate Term, 2d Dept., No. 447, March term, 1931; Goldberg v. My-T-Fine Corp., Appellate Term, 2d Dept., No. 386, March term, 1931.)
All concur; present, MacCrate, Lewis and Johnston, JJ.